J-S08039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: L.Z.E.G., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.B., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1018 MDA 2021

                Appeal from the Decree Entered June 25, 2021
      In the Court of Common Pleas of Dauphin County Orphans' Court at
                             No(s): 41-AD-2021


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                              FILED JUNE 14, 2022

       M.B. (Mother) appeals from the orphans’ court’s decree involuntarily

terminating her parental rights to her child, L.Z.E.G. (Child), born in August

2010, pursuant to the Adoption Act, 23 Pa.C.S. § 2511.1 We affirm.

       The orphans’ court summarized the relevant history underlying the

present appeal in its opinion. See Orphans’ Ct. Op. at 1-18. The Dauphin

County Social Services for Children and Youth (the Agency) initially became

involved with Mother and her family in November of 2014, when it received

“numerous referrals regarding allegedly inappropriate discipline by Mother of

her children, including of D.M., who is [Child]’s older half-brother and who has


____________________________________________


1  The parental rights of the Child’s father, M.E.G. (“Father”), also were
terminated. Father is not a party to this appeal, nor has Father filed his own
appeal. See Orphans’ Ct. Op., 9/17/21, at 1.
J-S08039-22


Down’s Syndrome.”      Id. at 2.     In May 2018, the Agency determined

substantial evidence existed to indicate Mother as a perpetrator of physical

abuse against D.M. and one month later, Mother was criminally charged with

aggravated assault and endangering the welfare of a child (EWOC). See id.

      “On June 22, 2018, the Swatara Township police were informed that . .

. Child was residing with Mother, in violation of her bail conditions, which

prohibited her from having contact with any of her children.” Orphans’ Ct.

Op. at 3. The police transferred temporary custody of Child to the Agency.

“This was the last time Mother exercised any custody over . . . Child or had

any visitation rights with . . . Child, until February 2020, when Mother’s bail

conditions were removed and she was permitted supervised contact with”

Child. Id.

      Upon Child’s removal from Mother’s home, the Agency created a family

service plan for Mother, which was updated and renewed approximately every

six months, with the last one being created in November 2020. See Orphans’

Ct. Op. at 3-4. With regard to Child, there were limited kinship care resources

and as a result, she was placed into formal foster care pending her shelter

care hearing. See Orphans’ Ct. Op. at 3. Following the hearing, the court

ordered Child to remain in the Agency’s temporary care and custody pending

a final hearing. See id. During this time, Child was placed in the same foster

care home as D.M. See id.




                                     -2-
J-S08039-22


     In July 2018, following a hearing, Child was adjudicated dependent and

placed in the Agency’s care and custody. See Orphans’ Ct. Op. at 4. A kinship

resource was identified and approved by the Agency as appropriate placement

for Child. See id.

     Multiple permanency review hearings were held between September

2018 and December 2020. See Orphans’ Ct. Op. at 4-6. Notably, at the

second hearing in December 2018, a finding of abuse was made regarding

Mother’s conduct towards D.M. See id. at 4. At the third hearing in March

2019, the juvenile court found aggravated circumstances existed against

Mother because of physical abuse resulting in serious bodily injury to D.M.

See id. at 5. “Despite this finding, the Agency was ordered by the Court to

continue to work toward reunification between . . . Child and Mother.” Id. At

the sixth hearing in March 2020, the “Agency was relieved of reasonable

efforts to reunify [Child] with Mother, based on the aggravated circumstances

found by [the juvenile court] at the third permanency reviewing hearing

concerning Mother’s abusive conduct towards D.M.” Id. at 6. At the seventh

hearing in June 2020, the “court found that Mother was minimally compliant

with her court ordered service objectives and that Father had no compliance.”

Id. Lastly, at the eighth hearing in December 2020, the court ordered the

following: (1) Child to remain dependent and in the Agency’s care and

custody; (2) that visitation between Mother and Child remain supervised; and

(3) that the Agency between relieved of family/kinship finding. Id. The court


                                    -3-
J-S08039-22


also found that Mother “was in moderate compliance with her service

objectives[,]” but denied her “request for visitation with     . . . Child more

frequently than every other week.” Id. at 6-7.

       During this time, Mother’s bail restrictions were removed, and she was

permitted to have bi-weekly visitations2 with Child. See Orphans’ Ct. Op. at

5-6. Mother also pled guilty to felony aggravated assault and misdemeanor

EWOC on February 19, 2020. See id. at 6. That same day, she was sentenced

to two years’ probation and five years’ intermediate punishment supervision

(IPP).3 See id.

       As for Child, in August 2020, she was moved from a kinship home to a

non-kinship foster home with T.B. and B.B., where she resided at the time of

the termination hearing.4 See Orphans’ Ct. Op. at 6.

       On April 8, 2021, the Agency filed a petition for involuntary termination

of parent rights (TPR) of both Mother and Father. See Orphans’ Ct. Op. at 7.

At the same time, a goal change to adoption was requested through the




____________________________________________


2  Visitations were described as lasting “about two hours every other week in
a highly structured and heavily monitored environment. Mother attended the
visitations consistently.” See Orphans’ Ct. Op. at 10 (record citations
omitted).

3   The sentences were to run concurrently.

4 It was noted at the hearing that Child referred to her foster parents as
“mom” and “dad.” Orphans’ Ct. Op. at 11.


                                           -4-
J-S08039-22


juvenile court. See id. A hearing on the TPR and goal change was held before

the orphans’ court on June 24, 2021. See id.

        At the hearing, Tiffany Burston, an agency casework supervisor,

testified. See Orphans’ Ct. Op. at 7. She noted that the “primary objective

for Mother had been for her to focus on and improve her mental health[,]” but

Mother had been “unable to fully follow” through with the recommendations

given to her by numerous providers. Id. (record citations omitted). Burston

testified that “Mother’s mental health instability [was] a health risk” to Child,

pointing out that Mother had admitted to the supervisor that she had not been

taking her medication due to a mental breakdown, which required inpatient

care.    Id. at 7-8 (record citations omitted).   Burston also stated she had

concerns about “the possibility of future abuse” to Child, which “was based

upon the fact that Mother had been criminally convicted of severe child abuse

against her son D.M., who had special needs and was particularly reliant upon

Mother for parental care.” Id. at 8 (record citation omitted). The supervisor

further testified that Mother “had never fully acknowledged the harm she

caused to D.M. maintaining that she just over-disciplined her son.” Id. (record

citation omitted).

        Burston mentioned Mother underwent a mental health evaluation by

Hempfield Behavioral Health, and the “evaluation reflected Mother as scoring

at high risk on four of five parenting areas.” See Orphans’ Ct. Op. at 8 (record

citation omitted).   Burston said that Mother was discharged from several


                                      -5-
J-S08039-22


programs over the years for non-compliance or non-attendance. See id. at

9-10.    For example, Mother was referred to Pressley Ridge’s Reunification

program, an evidence-based program, after her bail conditions were lifted.

See id. at 9. The program was a “component of which was for Mother to

commence supervised visitations with” Child. Id. (record citation omitted).

However, Pressley Ridge “terminated the program due to Mother’s non-

compliance before it had the opportunity to be satisfied that the interactions

with . . . Child were progressing.”      Id. at 9-10 (record citation omitted).

Nevertheless, Mother did complete all the classes offered by Samara

Parenting, an approved parenting program that was not evidence-based. See

id. at 10.

        Moreover, Burston testified that “the Agency has had a difficult time

trying to get Mother to focus on the actual objectives of parenting as opposed

to getting involved in different programs that did not relate to reunification[.]”

Orphans’ Ct. Op. at 9. Burston averred that Child had a bond with Mother

“but that it is not a healthy bond.” Id. at 11 (record citation omitted). Per

Burston’s opinion, it was in Child’s best interest for Mother’s parental rights

be terminated. See id.

        Barry Stewart, a family therapist at Pressley Ridge, also testified at the

termination proceeding.      Stewart stated that he “closed” Mother’s case in

September 2020 because she was not making any progress and she was not

too close to reunification.     See Orphans’ Ct. Op. at 11 (record citation


                                       -6-
J-S08039-22


omitted). “He felt that Mother was not focused during their meetings and was

not retaining what he was trying to teach. He believed her lack of progress

was due either to her being bored or having intellectual limitations.”        Id.

(record citation omitted). Stewart also stated that “Mother failed to take her

prescribed medication which he understood as partly related to her religious

beliefs.” Id. at 12 (record citation omitted). He noted that Mother “blamed

the Agency for failing her and was the reason she was in a situation where

she was not seeing” Child. Id. (record citation omitted). Stewart mentioned

Mother “downplayed” her treatment of D.M., “failing to take responsibility for

her actions and blaming other people or institutions.”       Id. (record citation

omitted). The therapist stated Mother failed to meet several treatment plan

goals, including “that she establish and maintain mental health stability,

maintain a financially stable home[,] and maintain employment.”5 Id. (record

citation omitted). Stewart opined that Mother had an “enmeshed” relationship

with Child that was “unhealthy.” Id. (record citation omitted).

       Child’s therapist, Jennifer Mansfield, testified that Child “talk[ed] about

when she used to live with Mother but that the subject is very difficult for her

to speak about.” See Orphans’ Ct. Op. at 13 (record citation omitted). Most

of the information that Child told Mansfield did not relate to witnessing or



____________________________________________


5  Stewart acknowledged that Mother lived in the same residence the entire
time he had contact with her and she was not subject to eviction. See
Orphans’ Ct. Op. at 12.

                                           -7-
J-S08039-22


experiencing abuse, but rather about “being left alone and being removed

from Mother’s house.” Id. Mansfield indicated Child did not want to “speak

ill of her Mother and trie[d] to focus on the positives.” Id. (record citation

omitted). Mansfield expressed concern that Mother’s pattern of abuse would

continue if Mother and Child were reunited, and that it was her general

impression that Child did “not want to be without her mother but she [did] not

want to live in that environment.” Id. at 13 (record citation omitted). Like

Stewart, Mansfield did not believe Mother had a “healthy bond” with Child.

Id.   Mansfield averred that terminating Mother’s parental rights would not

harm Child and she did not have any apprehension as to Child living with the

foster parents in their home. See id. at 14 (record citation omitted).

      Mother also testified at the hearing. She expressed her love for Child,

their “good bond[,]” and that it would be detrimental to Child to terminate

Mother’s parental rights. Orphans’ Ct. Op. at 17 (record citation omitted).

Mother stated she was “a good parent who made a mistake and [was] seeking

a second chance.” Id. (record citation omitted). “Mother agreed she ha[d]

struggled with mental health issues over the past four years, but disagreed it

was a lifelong issue.” Id. (record citation omitted). “She considered herself

mentally stable as of the hearing date.” Id. at 18 (record citation omitted).

She placed much of the blame regarding her noncompliance with certain

programs on the administrators. Id. at 17-18. Lastly, Mother acknowledged

that at the time of hearing, she was unemployed and received unemployment


                                    -8-
J-S08039-22


benefits, but planned to seek work as a health aid once her unemployment

ran out. Id. at 18.

      Mother also called two witnesses to testify.    April Downing, a family

reunification counselor with The Program, and Marissa Wiehe, a therapist with

Youth Advocate Program. See Orphans’ Ct. Op. at 15. Downing “believed

that Mother was able to internalize the lessons [from a reunification/parenting

class she attended from December 2020 to April 2021,] and showed progress

over the course of the class.” Id. (record citation omitted). Nevertheless,

Downing acknowledged that “Child never attended any supervised visits with

Mother” during her time with The Program and that observation of Mother and

Child would have provided Downing “with a better idea of Mother’s parenting

skills.” Id. at 16 (record citations omitted). Wiehe testified that she held

outpatient talk therapy sessions with Mother that began in March 2021. See

id. Wiehe “believed Mother had ‘progressed some’ during therapy[,]” but that

Mother “probably needs a more intensive therapy than talk therapy but that

there were limits with telehealth.” Id. (record citation omitted).

      Lastly, “Child’s attorney, on cross[-]examination of Mother, indicated to

the Court that . . . Child had informed him that she wanted to live with

Mother.” Orphans’ Ct. Op. at 18 (record citation omitted).

      On June 25, 2021, the orphans’ court issued its decree, in which it

granted the Agency’s TPR petition pursuant to 23 Pa.C.S. §§ 2511(a)(1),




                                     -9-
J-S08039-22


(a)(2), (a)(5), (a)(8), and 2511(b). It set forth its rationale on the record.

See N.T., 6/25/21, at 3-6. This timely appeal followed.6

       Mother presents the following issues for our review:

       1. Whether the trial court abused its discretion and committed an
          error of law when it found, despite a lack of clear and
          convincing evidence, that enough grounds existed for a
          termination of [Mother]’s parental rights under Section 2511(a)
          of the Adoption Act, 23 Pa.C.S.A. § 2511(a)[?]

       2. Whether the trial court abused its discretion and committed an
          error of law in determining it would be in . . . [C]hild’s best
          interest to have parental rights terminated, when it failed to
          primarily consider . . . [C]hild’s developmental, physical[,] and
          emotional needs and welfare, thus contravening Section
          2511(b) of the Adoption Act, 23 Pa.C.S.A. § 2511(b)[?]

Appellant’s Brief at 4 (some capitalization omitted).

       We apply the following standard of review when considering a TPR

decree:

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
____________________________________________


6 A review of the record reveals Mother did not file a Pa.R.A.P. 1925(b) concise
statement of error complained of on appeal. See Pa.R.A.P. 1925(a)(2)(i) (in
a children’s fast track appeal, “[t]he concise statement of errors complained
of on appeal shall be filed and served with the notice of appeal.”). Neither
this Court nor the orphans’ court entered an order directing Mother to file a
concise statement. Thus, we decline to find waiver for failure to comply with
Pa.R.A.P. 1925(a)(2)(i). See In re K.T.E.L., 983 A.2d 745, 747 n.1 (Pa.
Super. 2009) (holding that failure to file a concise statement with the notice
of appeal will result in a defective notice of appeal that will be disposed of on
a case-by-case basis).


                                          - 10 -
J-S08039-22


      of   discretion    only   upon    demonstration       of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      The Pennsylvania Supreme Court has explicitly acknowledged the

“significant gravity of a termination of parental rights, which has far-reaching

and intentionally irreversible consequences for the parents and the child.” In

re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). As noted above, Section

2511 of the Adoption Act governs the involuntary termination of parental

rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      The court terminated Mother’s parental rights pursuant to Subsections

2511(a)(1), (2), (5), and (8) in addition to Section 2511(b). We need only

agree with the court as to any one subsection of Section 2511(a), as well as


                                     - 11 -
J-S08039-22


Section 2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).

      Subsections 2511(a)(1), (2), (5), and (8) and Section 2511(b) are as

follows:

      (a) General rule.— The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at least
           six months immediately preceding the filing of the petition
           either has evidenced a settled purpose of relinquishing
           parental claim to a child or has refused or failed to perform
           parental duties.

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary for
           his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot or
           will not be remedied by the parent.

                                   *     *      *

           (5) The child has been removed from the care of the parent
           by the court or under a voluntary agreement with an agency
           for a period of at least six months, the conditions which led
           to the removal or placement of the child continue to exist,
           the parent cannot or will not remedy those conditions within
           a reasonable period of time, the services or assistance
           reasonably available to the parent are not likely to remedy
           the conditions which led to the removal or placement of the
           child within a reasonable period of time and termination of
           the parental rights would best serve the needs and welfare
           of the child.

                                   *     *      *

           (8) The child has been removed from the care of the parent
           by the court or under a voluntary agreement with an
           agency, 12 months or more have elapsed from the date of

                                       - 12 -
J-S08039-22


         removal or    placement, the conditions which led to the
         removal or    placement of the child continue to exist and
         termination   of parental rights would best serve the needs
         and welfare   of the child.

                                  *     *      *

     (b) Other considerations.— The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. §§ 2511(a)(1), 2511(a)(1), (2) (5), (8), (b).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned and thorough opinion of the orphans’

court, we conclude that there is no merit to the issues Mother has raised on

appeal. The orphans’ court properly disposed of the questions presented. See

Orphans’ Ct. Op. at 19–27 (concluding the Agency provided clear and

convincing evidence that: (1) pursuant to Subsection 2511(a)(1), Mother

demonstrated a settled intent to relinquish parental claim to Child where: (a)

for over a 32-month period, Mother failed to perform parental duties as she

was prohibited from seeing Child for much of that time as result of her own

actions and the criminal abuse of D.M., (b) even after Mother was granted

limited visitation rights for a period of approximately 15 months, Mother

performed some parental duties but she was never close to being approved

                                      - 13 -
J-S08039-22


for increased custody and overnights with Child due her noncompliance and

failure to seriously pursue a reunification program until almost two and one-

half years after Child’s placement, (c) Mother failed to adequately address her

mental health instability by repeatedly failing to comply with treatment

programs and recommendations and failing to take her medication as

prescribed by her psychiatrist, and (d) Mother had not taken responsibility for

her abuse of D.M. and blamed the Agency, other people, and other institutions

for her problems; (2) in satisfaction of Subsection 2511(a)(2), Mother’s

refusal to commit to treatment and counseling regarding her mental health

incapacity resulted in her failing to provide essential parental care, thereby

depriving Child of safety, security, and subsistence necessary for physical and

mental well-being and while Mother subsequently may have made efforts to

address the concerns of the Agency and her mental health providers, many of

those efforts did not commence until recently and some only after the

termination petition was filed; (3) pursuant to Subsections 2511(a)(5) and

(a)(8), Child has been removed from parental care for more than 12 months,

Mother’s mental health conditions that led to removal continue to exist, Mother

cannot or will not remedy conditions that led to placement, even with services

and assistance concerning mental health and parenting programs, within a

reasonable period of time, and termination of parental rights would best serve

needs and welfare of Child; and (4) termination of Mother’s parental rights

would serve best interests of Child under Section 2511(b) where (a) the


                                    - 14 -
J-S08039-22


evidence demonstrated that even though there was a bond between Mother

and Child, credible testimony revealed the bond was not healthy as Child

appeared to be protecting her mother and Child expressed that while she

wanted to be with Mother, she did not want to live in the environment created

by Mother’s mental health difficulties and (b) the court would not subordinate

Child’s best interest and the stability with her foster parents in the hope that

Mother could someday overcome her obstacles). Accordingly, we affirm on

the basis of the orphans’ court’s opinion while adding a few additional

comments.

      First, we emphasize that where a parent has made some progress

towards resolving the problems that led to the removal of the child, this Court

has previously stated:

      [T]he statute implicitly recognizes that a child’s life cannot be held
      in abeyance while the parent is unable to perform the actions
      necessary to assume parenting responsibilities. This Court cannot
      and will not subordinate indefinitely a child’s need for permanence
      and stability to a parent’s claims of progress and hope for the
      future.

In re I.J., 972 A.2d 5, 11-12 (Pa. Super. 2009) (citations omitted).

      Second, Mother’s arguments largely amount to a request for this Court

to reweigh the evidence in her favor. See i.e., Appellant’s Brief at 12 (“In

rendering its decision, the [Orphans’] Court failed to give proper weight to the

evidence of Mother’s efforts to achieve her . . . objectives.”).               The

Pennsylvania Supreme Court has previously opined:




                                     - 15 -
J-S08039-22


      We [have] observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. Therefore, even where
      the facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).

Because the orphans’ court’s credibility determinations are supported by the

record, we decline to reweigh the evidence. See id.

      Finally, it merits mention that both Child’s legal counsel and her

guardian ad litem (GAL) agree with the orphans’ court’s decision. See Letter

from Gary L. Rothschild, Esquire (Legal Counsel), to Jennifer Traxler, Esquire,

1/28/22 and Letter from Sarah E. Hoffman, Esquire (GAL), to Jennifer Traxler,

Esquire, 2/8/22. In sum, we discern no abuse of discretion or legal error by

the orphans’ court in concluding that Mother failed to perform her parental

duties pursuant to 23 Pa.C.S. §§ 2511(a) and (b), and termination of her

parental rights was proper.

      We direct that a copy of the orphans’ court’s September 17, 2021,

opinion be filed along with this memorandum and attached to any future filings

in this case.

      Decree affirmed.




                                     - 16 -
J-S08039-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/14/2022




                          - 17 -